Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April , 2011 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (a state-owned public limited liability company) (Translation of Registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F ¨ [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes ¨ No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date April 29, 2011 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 (AUDITED) AND MARCH 31, 2011 (UNAUDITED) AND THREE MONTHS PERIOD ENDED MARCH 31, 2(UNAUDITED) Table of Contents PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES DECEMBER 31, 2010 (AUDITED) AND MARCH 31, 2011 (UNAUDITED) AND THREE MONTHS PERIOD ENDED MARCH 31, 2(UNAUDITED) TABLE OF CONTENTS Page Consolidated Financial Statements Consolidated Statements of Financial Position (Balance Sheets) 1-3 Consolidated Statements of Comprehensive Income 4-5 Consolidated Statements of Changes in Stockholders’ Equity 6-7 Consolidated Statements of Cash Flows 8-9 Notes to Consolidated Financial Statements 10-130 Table of Contents PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION (BALANCE SHEETS) DECEMBER 31, 2010 (AUDITED) AND MARCH 31, 2011 (UNAUDITED) (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars) December 31, 2010 March 31, 2011 Notes Rp. Rp. US$ (Note 3) ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,5,44 9,119,849 10,645,475 1,222,564 Temporary investments 2c,2f,2s,44 370,433 380,047 43,646 Trade receivables 2c,2g,2s,6, 36,44 Related parties - net of allowance for doubtful accounts of Rp.151,266 million in 2010 and Rp.88,897 million in 2011 780,043 1,124,366 129,126 Third parties - net of allowance for doubtful accounts of Rp.1,294,078 million in 2010 and Rp.1,461,089 million in 2011 3,563,666 3,611,144 414,717 Other receivables - net of allowance for doubtful accounts of Rp.6,304 million in 2010 and Rp.6,164 million in 2011 2c,2g,44 90,140 83,906 9,636 Inventories - net of allowance for obsolescence Rp.83,286 million in 2010 and Rp.87,730 million in 2011 2h,7,36 515,536 553,137 63,524 Advances and prepaid expenses 2c,2i,8,44 3,441,031 3,298,167 378,773 Claims for tax refund 2r,38 133,056 121,686 13,975 Prepaid taxes 2r,38 715,698 826,223 94,886 Other current assets 2c,9,44 1,175 1,175 135 Total Current Assets 18,730,627 20,645,326 2,370,982 NON-CURRENT ASSETS Long-term investments - net 2f,10 253,850 251,471 28,880 Property, plant and equipment - net of accumulated depreciation of Rp.83,712,378 million in 2010 and Rp. 83,071,756 million in 2011 2k,2l,2p,4,11,18,19, 22,46 75,832,408 74,684,267 8,577,005 Prepaid pension benefit cost 2c,2q,41,44 988 932 107 Advances and other non-current assets 2c,2k,2n,12, 28,44,48 3,052,695 3,307,615 379,858 Goodwill and other intangible assets - net of accumulated amortization of Rp.9,094,032 million in 2010 and Rp.9,245,179 million in 2011 2d,2j,4, 13,54 1,784,525 1,705,775 195,897 Escrow accounts 2c,14,44 41,662 40,307 4,629 Deferred tax assets - net 2r,38 61,692 49,785 5,717 Total Non-current Assets 81,027,820 80,040,152 9,192,093 TOTAL ASSETS See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements. 1 Table of Contents PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL
